t c no united_states tax_court estate of charles k mcclatchy deceased william k coblentz and james mcclatchy personal representative petitioner v commissioner of internal revenue respondent docket no filed date decedent owned shares of stock that before his death were subject_to certain securities law restrictions adversely affecting the value of the shares the restrictions were not applicable to the shares in the hands of decedent's personal_representatives so that the per share value automatically increased from dollar_figure75 to dollar_figure at decedent's death held the per share value for federal estate_tax purposes is dollar_figure since that was the value at the moment of decedent's death 674_f2d_761 9th cir applied 303_f2d_170 5th cir followed sec_2033 i r c which mandates the inclusion in a decedent's gross_estate of the value of all property to the extent of his her interest therein at the time of death does not require a different result 11_tc_717 explained jeffry a bernstein and james p mitchell for petitioner kathryn k vetter for respondent opinion nims judge in this case respondent determined a dollar_figure federal estate_tax deficiency and a dollar_figure addition_to_tax under sec_6662 unless otherwise indicated all section references are to sections of the internal_revenue_code in effect at decedent's date of death and all rule references are to the tax_court rules_of_practice and procedure after concessions the sole remaining issue for decision is whether certain securities law restrictions that applied to shares of stock of mcclatchy newspapers inc the company owned by decedent during his lifetime but which became inapplicable by reason of decedent's death have the effect of limiting the value of the shares for purposes of establishing the federal estate_tax liability of decedent's_estate the parties submitted this case fully stipulated and the facts as stipulated are so found william k coblentz and james mcclatchy decedent's executors resided in california when they filed the petition in this case decedent's will was probated in the superior court of sacramento county sacramento california the decedent charles k mcclatchy died on sunday date at his death he owned big_number class b shares of the company the class b shares were reported by petitioner on form_706 united_states estate and generation-skipping_transfer_tax return at a dollar_figure75 per share value for a total value of dollar_figure decedent was a director chairman of the board and chief_executive_officer ceo of the company at the time of his death the company had two classes of common_stock class a which was publicly traded and class b which was not the class a and class b stock had identical dividend rights and equal rights in the event of dissolution or liquidation the class b stock had superior voting rights class a shareholders were entitled to one vote per share class b shareholders were generally entitled to votes per share each share of class b stock was convertible at any time at the option of the holder into one share of class a stock subject_to the restrictions set out in a stockholders' agreement at the time of his death decedent owned no class a stock decedent was an affiliate of the company for federal securities law purposes because he was ceo and a director of the company a class b shareholder and had beneficial_ownership of class b shares as trustee and beneficiary of certain trusts holding class b stock the class b stock owned by decedent prior to his death was unregistered and restricted for federal securities law purposes under rule of the securities act of s e c rule c f_r sec a the same securities law restrictions would have applied if decedent had at any time converted his class b stock to class a stock such converted shares would also have been unregistered and restricted as a result the class b stock after conversion to unregistered class a stock could only have been sold by decedent to the public in accordance with certain volume and manner of sale restrictions under s e c rule and any donee or transferee of such shares would have acquired the shares subject_to such restrictions decedent's personal_representatives acting in that capacity were not collectively an affiliate for federal securities law purposes and therefore were not subject_to those same securities law restrictions applicable to decedent the decedent's_estate was not an affiliate for federal securities law purposes the federal securities law restrictions that affected decedent's ability to sell shares of class b stock and shares of class a stock after a conversion were not self-imposed or voluntarily made and did not result from an agreement or arrangement by decedent petitioner and respondent have agreed that the fair value of the class b shares for estate_tax purposes was dollar_figure75 if the securities law restrictions that affected decedent's ability to dispose_of or otherwise transfer the class b shares during life are taken into consideration petitioner and respondent have further agreed that the fair value of the class b shares for estate_tax purposes was dollar_figure per share if the securities law restrictions applicable to decedent are disregarded for federal estate_tax_valuation purposes petitioner argues that the class b shares subject_to securities law restrictions comprise the interest in property under sec_2033 that was transferred by decedent at death that the value of such interest is all that is included in decedent's gross_estate and that the value of the interest transferred by decedent is determined by valuing only the restricted share interest of decedent petitioner also urges that assuming for the sake of argument valuation under sec_2031 is at issue the proper measure of value for the interest transferred is limited to that which decedent could have realized during his lifetime because the securities law restrictions were not self-imposed and the facts do not present an abuse situation lastly petitioner argues that an unrestricted valuation for the class b shares would be inconsistent with the underlying policy of the unified estate and gift_tax system respondent argues that the securities law restrictions lapsed at decedent's death and should not be considered in valuing the class b shares at the moment of death because the valuation of decedent's class b stock for federal estate_tax purposes must take into account any changes brought about by decedent's death respondent also argues that the unified gift and estate transfer_tax system does not require that the pre-death securities law restrictions be taken into account because the legislative_history does not support petitioner's position that the willing-buyer willing-seller standard provides an objective test for determining value and that the same standard is used to determine the amount of a gift and the amount of property includable in the gross_estate we believe the correct result in this case is pointed to by the decision of the court_of_appeals for the ninth circuit the court to which an appeal in this case would normally be directed in 674_f2d_761 9th cir for our present purposes the essential facts in that case were as follows ahmanson at his death owned percent of a savings and loan association of which percent was owned by hfa a holding_company decedent controlled through a revocable_trust out of big_number shares of voting common_stock of hfa and an income_interest in big_number out of big_number shares of nonvoting common_stock of hfa also held in the revocable_trust were all of the shares of ahmanco inc a corporate shell with no assets prior to ahmanson's death there were nonvoting shares and one voting share of ahmanco common_stock outstanding at the moment of decedent's death ahmanco the erstwhile shell became unconditionally entitled to the shares of voting hfa stock under the terms of certain declarations of trust under the same declarations of trust ahmanson foundation a charitable_trust received the nonvoting shares of ahmanco the one voting share of ahmanco remained in the ahmanson family on the foregoing facts ahmanson foundation argued that the value of the hfa stock should be disregarded and that the ahmanco stock should be valued in separate units with most of the value being allocated to the block of nonvoting_stock going to charity and a relatively nominal value being allocated to one share of voting_stock going to the family the ninth circuit held that even though ahmanco had no assets and therefore no value at the moment before decedent's death we must valuate the hfa and ahmanco stock as of the moment of the decedent's death bearing in mind that the hfa shares in their entirety have become an asset of ahmanco in effect this is to valuate the ahmanco stock f 2d pincite thus the court valued the ahmanco stock not before decedent's death when the stock had no value nor after decedent's death when the ownership became fragmented under the estate plan but at the precise moment of death therefore said the court we are instructed to determine the value at the moment of death of the shares of hfa stock and the shares of ahmanco stock in doing so we must take into account any transformations of the property that are logically prior to its distribution to the beneficiaries id citation omitted unlike the situation in ahmanson we are not called upon to consider the effect of any plan of postdeath distribution of decedent's corporate stock in the case before us we are nevertheless required to determine the consequences of the valuation change that occurred at the moment of death the court in ahmanson states that it is undisputed that value is to be determined at the moment of death citing as settled law an analogous holding in 303_f2d_170 5th cir in the land case the court_of_appeals for the fifth circuit held that the fair_market_value of a partnership_interest at the death of a partner was its full value in a situation where the partnership_agreement provided that if any member wished to withdraw from the partnership during his lifetime another partner would have the option of purchasing the withdrawing partner's interest at two-thirds of its calculated value but at the death of a partner a surviving partner would be entitled to purchase the decedent's interest at its full value the fifth circuit very succinctly stated the basis for its holding in the following language brief as is the instant of death the court must pinpoint its valuation at this instant--the moment of truth when the ownership of the decedent ends and the ownership of the successors begins it is a fallacy therefore to argue value before--or--after death on the notion that valuation must be determined by the value either of the interest that ceases or of the interest that begins instead the valuation is determined by the interest that passes and the value of the interest before or after death is pertinent only as it serves to indicate the value at death in the usual case death brings no change in the value of property it is only in the few cases where death alters value as well as ownership that it is necessary to determine whether the value at the time of death reflects the change caused by death for example loss of services of a valuable partner to a small_business f 2d pincite emphasis in original we think the interest that passes in the case before us is the value of the shares unencumbered by the securities act restrictions ie dollar_figure per share as stated earlier this is the value agreed to by the parties if the securities law restrictions applicable to decedent are disregarded for federal estate_tax_valuation purposes as we think they must be as stated in the land case in the few cases where death alters value it is necessary to determine whether the value at the time of death reflects the change caused by death in our case the change in value was caused by death because at the instant of death the securities law restrictions no longer applied the valuation depressant occasioned by the securities law restrictions during decedent's lifetime became interesting history--nothing more--at the instant of his death and unlike the usual case where death brings no change in value the restricted value of the shares in decedent's hands while he was living does not serve to control the value transferred the parties have brought to our attention in addition to ahmanson foundation v united_states supra a number of cases in this court and others where the holding in the land case has been cited with approval and relied upon a non-all-inclusive list of such cases includes 658_f2d_999 5th cir 88_tc_1577 estate of harrison v commissioner tcmemo_1987_ as respondent points out on brief 680_f2d_1248 9th cir does not cite the land case but relies heavily on bright so it can be said that propstra relies indirectly on land none of the cases included in the above list involved a fact situation sufficiently analogous to the facts of the instant case to warrant discussion herein and to do so we believe would lengthen this opinion without providing any equivalent aid to our analysis we believe the moment-of-death concept as delineated in the land case has been accepted widely enough by the ninth circuit other courts of appeal and this court as to constitute established law and that it is applicable to the facts of this case we so hold petitioner cites and strongly relies upon our decision in 11_tc_717 petitioner cites harper to support the proposition that for estate_tax purposes the value that is transferred under sec_2033 is the realizable value of an asset during decedent's life and no more sec_2033 provides sec_2033 property_in_which_the_decedent_had_an_interest the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death petitioner states on brief that in harper the court faced the precise issue of this case we do not agree on the surface some of the words of harper might when read out of context appear to support petitioner's position there we concluded our opinion by saying that at the time of her death the decedent had an interest in notes the value of which did not exceed the value of the assets held as security therefor plus the net_worth of the makers and that is the interest which ceased at her death we hold that the petitioner correctly returned the value of the interest of the decedent in the notes at the time of her death for estate_tax purposes t c pincite this passage was in response to an argument by the commissioner that the value of the notes was enhanced because immediately upon the death of the decedent the makers of the notes who were also harper's heirs became invested with more than sufficient assets to satisfy their obligation id harper deals with an entirely different situation than that present here our decision in harper is consistent with ahmanson foundation supra which states we must distinguish however the effect of predistribution transformations and changes in value brought about by the testator's death from changes in value resulting from the fact that under the decedent's_estate plan the assets in the gross_estate ultimately come to rest in the hands of different beneficiaries ahmanson foundation v united_states f 2d pincite the estate_tax is a tax on the privilege of passing on property not a tax on the privilege of receiving property the tax is on the act of the testator not on the receipt of the property by the legatees 279_us_151 unlike harper petitioner's case does not involve a change in value resulting from the distribution of decedent's_estate in 243_f2d_264 3d cir the court evaluated three employment contracts carrying contingent benefits of dollar_figure annually for years after the employee ceased to be employed by the employer by reason of death or otherwise the post-employment contingent payments were to be made only if the employee did not engage in any competing business for a certain period of time and if his post-employment earnings from other work did not exceed a certain amount the court held that since the possibility of forfeiture was extinguished by the decedent's death the contract rights should be given their full value for estate_tax purposes in reaching this conclusion the court observed that since death is the propelling force for the imposition of the tax it is death which determines the interests to be includible in the gross_estate interests which terminate on or before death are not a proper subject of the tax assets may be acquired or disposed of before death possibilities of the loss of an asset may become actualities or may disappear upon the same principle underlying the inclusion of interests in a decedent's gross_estate valuation of an interest is neither logically made nor feasibly administered until death has occurred the taxpayer's theory of valuing property before death disregards the fact that generally the estate_tax is neither concerned with changes in property interests nor values prior to death the tax is measured by the value of assets transferred by reason of death the critical value being that which is determined as of the time of death f 2d pincite emphasis supplied in a footnote to goodman v granger the court also observed that the result reached in 11_tc_717 is consistent with our approach in the instant case although the language used by the tax_court was perhaps something less than fortunate f 2d pincite fn when the foregoing reasoning is applied to this case it is apparent that the stock at issue must be valued without the s e c rule restrictions the decedent was considered an affiliate for securities law purposes at the time of his death and therefore pursuant to s e c rule he was subject_to stringent volume limitations disclosure and other requirements if he were to dispose_of the shares this stock was transferred at the moment of death and passed to the decedent's_estate the estate was not an affiliate and pursuant to s e c rule could freely sell the shares without regard to such restrictions the court_of_appeals in united_states v land f 2d pincite emphasized the fact that the federal estate_tax is imposed on the transfer of property and reasoned that from this it follows that the valuation of the estate should be made at the time of transfer ie the instant of death since in the instant case the securities law restrictions evaporated at the moment of death we hold that the shares must be valued free of the restriction at dollar_figure per share as we have previously noted petitioner makes two additional arguments petitioner emphasizes that the securities law restrictions were not through some contrivance self-imposed by decedent consequently petitioner says no potential abuse is involved and the estate should therefore receive the tax_benefit of the limitation on value during decedent's lifetime we would simply respond by agreeing that in some instances it becomes necessary to look through form to substance where a decedent was in a position during his her lifetime to manipulate the future value of an asset at death we believe however that in the absence of atypical circumstances not present here the instant of death rule enunciated in united_states v land supra and as we have applied it is an objective test where the question of intent--inherent in contrived value situations--is not relevant petitioner also argues that the general policy of the unified gift and estate transfer_tax system enacted as a part of the tax reform act of publaw_94_455 90_stat_1520 dictates that the restrictions have an effect on the determination of value for estate_tax purposes and that since the securities law restrictions were applicable to gifts by the decedent they are required to be taken into account in this case for the sake of consistency petitioner's argument is not convincing according to a joint_committee blue_book congress believed that as a matter of equity transfers of the same amount of wealth should be treated substantially the same when transfers were made both during life and at death or made only upon death congress believed that it was desirable to reduce the disparity of treatment between lifetime transfers and transfers at death through the adoption of a single unified estate and gift_tax rate schedule providing progressive rates based on cumulative transfers see staff of joint_committee on taxation general explanation of the tax reform act of j comm print 1976_3_cb_537 accordingly the tax reform act of provided a rate schedule for estate_and_gift_taxes which eliminated the preferential rate for lifetime transfers the tax reform act of also provided for a unified_credit against estate_and_gift_taxes the amount of the estate_tax was to be determined by applying the unified rate schedule to the aggregate of cumulative transfers during life and at death and then subtracting the gift_taxes payable on the lifetime transfers general explanation supra the joint_committee explanation indicates that congress intended that the transfer_tax for the same amount of property should be the same whether the property was transferred by gift or at death there is nothing to suggest that congress intended to ignore changes in the value of property that were brought about by death in the instant case the value of property transferred would depend on whether the stock was donated before death or whether the stock passed to the estate at the moment of death since the nature of the property changed at the moment of death the unified gift and estate transfer_tax system was not we believe intended to affect the question of value for transfer_tax purposes whether the tax in question were to be the gift_tax or the estate_tax we consequently cannot accept petitioner's argument to the contrary to reflect the foregoing and concessions decision will be entered under rule
